Hill, C. J.
1. A justice of the peace has no authority to .preside in a ease-outside his district, unless the justice or notary of the district in which the case is pending is disqualified, or parties litigant consent. Civil Code, §4072.
2. A judgment rendered by a justice unauthorized to preside as a justice in the district where it was rendered is a nullity and of no effect.
3. The office of the writ of certiorari is to review erroneous verdicts and judgments by some inferior judicatory or person lawfully exercising-judicial powers. It does not lie to review a void judgment by a court legally constituted, or a pretended judgment by an individual or body of individuals assuming to exercise judicial powers without lawful authority. Sawyer v. Blakely, 2 Ga. App. 159 (58 S. E. 399); Bass v. Milledgeville, 122 Ga. 177 (50 S. E. 59); People v. Moore, 48 Hun, 619 (1 N. Y. Supp. 405); Dixon v. Cincinnati, 14 Ohio, 240.
4. The superior court did not err in dismissing the certiorari.

Judgment affirmed.